DocuSign Envelope ID: BF8E8737-7CBA-4F55-B7EF-88FBE781AC42
                   Case 3:19-md-02913-WHO Document 1135-3 Filed 11/13/20 Page 1 of 3



              1

              2

              3

              4

              5

              6
                                                    UNITED STATES DISTRICT COURT
              7
                                                 NORTHERN DISTRICT OF CALIFORNIA
              8
                                                         SAN FRANCISCO DIVISION
              9

             10      IN RE JUUL LABS, INC., MARKETING,              Case No. 19-md-02913-WHO
                     SALES PRACTICES, AND PRODUCTS
             11      LIABILITY LITIGATION                           CLRA VENUE DECLARATION OF
                                                                    PLAINTIFF BRADLEY COLGATE
             12

             13      This Document Relates to:
                     CLASS ACTIONS
             14

             15

             16

             17

             18

             19

             20
             21

             22

             23

             24

             25

             26

             27

             28

                                                                                        COLGATE CLRA DECLARATION
                                                                                          CASE NO. 19-MD-02913-WHO
DocuSign Envelope ID: BF8E8737-7CBA-4F55-B7EF-88FBE781AC42
                   Case 3:19-md-02913-WHO Document 1135-3 Filed 11/13/20 Page 2 of 3



              1     I, Bradley Colgate, hereby declare under penalty of perjury:
              2             1.      I have personal knowledge of the facts stated herein and, if called upon to do so,
              3     could competently testify thereto.
              4             2.      I am the original named plaintiff in Colgate v. JUUL Labs, Inc., No. 3:18-cv-02499,
              5     which was initially filed on April 26, 2018 in the United States District Court for the Northern
              6     District of California. I have remained a named plaintiff in this litigation since then, including in
              7     an amended complaint in the Colgate action and in the consolidated class action complaint.
              8             3.      I submit this Declaration pursuant to California Code of Civil Procedure section
              9     2215.5 and California Civil Code section 1780(d), in connection with plaintiffs’ consolidated class
             10     action complaint, which includes claims brought under the Consumers Legal Remedies Act, Cal.
             11     Civ. Code § 1750 et seq.
             12             4.      I reside in San Diego, California. In fall of 2017, I purchased a JUUL ENDS and
             13     JUULpods in La Jolla, CA.
             14

             15
                            I declare under penalty of perjury under the laws of the United States of America that the
             16
                    foregoing is true and correct. Executed this 12th day of November 2020, at La Jolla, California.
             17

             18
                                                                                   By:
             19                                                                    Bradley Colgate

             20
             21

             22

             23

             24

             25

             26

             27

             28

                                                                                                     COLGATE CLRA DECLARATION
                                                                    -1-                                CASE NO. 19-MD-02913-WHO
DocuSign Envelope ID: BF8E8737-7CBA-4F55-B7EF-88FBE781AC42
                   Case 3:19-md-02913-WHO Document 1135-3 Filed 11/13/20 Page 3 of 3



              1

              2

              3

              4

              5

              6

              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20
             21

             22

             23

             24

             25

             26

             27

             28

                                                                             COLGATE CLRA DECLARATION
                                                             -i-               CASE NO. 19-MD-02913-WHO
